COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Richard Stephen Calkins and Susan C. Norman v. Maurice
                          Bresenham, Jr., Administrator of the Estate of Mary Olive Hull
                          Calkins, Deceased

Appellate case number:    01-18-00160-CV

Trial court case number: 441165

Trial court:              Probate Court No 2 of Harris County

       Appellee’s “Motion to Reset Appellate Record Due Date” and appellee’s motion to dismiss
the appeal for failure to file a brief are dismissed as moot. The record has been filed and briefs
have been submitted.
       It is so ORDERED.

Judge’s signature: __/s/ Sarah Beth Landau________
                                Acting individually


Date: __January 17, 2019______